Citation Nr: 0740116	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a back disability.

2.  Entitlement to service connection for vertigo secondary 
to service-connected audiology disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2006 rating 
decisions by the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO on September 26, 2007.  A copy of the 
hearing transcript has been associated with the claims 
folder.  

The issue of entitlement to service connection for vertigo 
secondary to service-connected audiology disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In August 2007, prior to a decision on the matter, the Board 
received written correspondence from the veteran indicating 
his desire to withdraw his appeal of whether new and material 
evidence had been submitted sufficient to reopen a previously 
denied claim of entitlement service connection for a back 
disability.  






CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with regard to whether new and material evidence had 
been submitted sufficient to reopen a previously denied claim 
of entitlement service connection for a back disability have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran expressed disagreement with a May 2006 rating 
decision denying a request to reopen a claim of service 
connection for a back disability.  The RO issued a statement 
of the case in August 2006 on the issue, and the veteran 
perfected a timely appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated in 
August 2007, the veteran withdrew his appeal with respect to 
his request to reopen his claim for service connection for a 
back disability.  Therefore, there remain no allegations of 
error of fact or law for appellate consideration as to that 
issue.  Accordingly, the claim is dismissed.


ORDER

The claim of whether new and material evidence had been 
submitted sufficient to reopen a previously denied claim of 
entitlement service connection for a back disability is 
dismissed.

REMAND

The veteran's service medical records indicate that he 
suffered a perforated tympanic membrane during service.  He 
attributes his current disability to that injury and 
subsequent post-service ear surgeries.  The veteran is 
currently service-connected for scarring from left ear 
surgery, rated at 10 percent; bilateral hearing loss, rated 
at 10 percent; a left ear infection, rated at 10 percent; and 
a perforated ear drum, rated noncompensably disabling; for a 
combined evaluation of 30 percent.  

Pertinent evidence of record includes lay evidence, private 
and VA medical reports reflecting that the veteran has 
episodes of dizziness.  March 2003 and April 2003 VA reports 
suggest that the veteran's balance problems may be related to 
his service-connected ear disorders.  A January 2004 private 
medical report noted that the veteran's imbalance could be 
related to his previous ear surgery or to other causes.  A 
September 2004 VA examination report 

Since then, the veteran has continued to report episodes of 
dizziness to VA and has pursued additional surgical 
intervention.  He currently uses a wheelchair as a result of 
balance problems.    

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service. 38 
U.S.C.A. § 5103A;  38 C.F.R. § 3.159(c)(4);  see Charles v. 
Principi, 16 Vet. App. 370 (2002).  A remand is necessary to 
afford the veteran a VA examination to determine the nature 
of his dizziness and whether it was proximately caused by his 
in-service tympanic membrane injury.  

During the October 2007 hearing, the veteran indicated that 
he was scheduled for another surgery in an attempt to relieve 
his dizziness.  Upon remand, a request for those records 
should be made.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be asked to 
identify the treatment provider who 
performed ear surgery in late 2007.  After 
obtaining the appropriate authorization 
from the veteran, a request for that 
provider's records should be made.  

2.  Schedule an examination of the veteran 
to determine the nature and etiology of 
any disability exhibited by vertigo.  The 
examiner should review the claims folder 
prior to the examination and should 
indicate on the examination report that he 
or she has reviewed the claims folder.  A 
copy of this remand should also be 
provided to the examiner.   

For any disability exhibited by vertigo 
found, the examiner should opine whether 
there is a 50 percent probability or 
greater that it is proximately caused by 
the service-connected audiology 
disabilities.  The examiner should 
reconcile any opinion with the service 
medical records, the March 2003 and April 
2003 VA nexus opinions and the January 
2004 private treatment records.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


